    Case 19-10017-SMT   Doc 79   Filed 06/22/20 Entered 06/22/20 14:00:52   Desc Main
                                 Document Page 1 of 4
The document below is hereby signed.

Signed: June 22, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     EVERALD FITZGERALD THOMPSON,         )     Case No. 19-00132
                                          )     (Chapter 11)
                     Debtor.              )
     ____________________________         )
                                          )
     BARBARA MCNALLY,                     )
                                          )
                        Plaintiff,        )
                                          )
                  v.                      )
                                          )     Adversary Proceeding No.
     EVERALD FITZGERALD THOMPSON,         )     19-10017
                                          )     Not for publication in
                        Defendant.        )     West’s Bankruptcy Reporter

                           MEMORANDUM DECISION AND
      ORDER GRANTING REQUEST TO IMPOSE SANCTIONS FOR FILING MOTION FOR
      PROTECTIVE ORDERS AND SETTING HEARING TO FIX AMOUNT OF SANCTIONS

          This addresses the issue of sanctions sought by the

     plaintiff with respect to the Defendant’s Motion for Protective

     Orders Regarding Notices of Deposition Duces Tecum for

     Jean-Jacques Ellong and Steven Bradford or in the Alternative

     Motion to Quash Subpoenas; and Order to Cancel Scheduled

     Deposition Date for Jean-Jacques Ellong (Dkt. No. 40) (the
Case 19-10017-SMT   Doc 79   Filed 06/22/20 Entered 06/22/20 14:00:52   Desc Main
                             Document Page 2 of 4


“Motion”).   At the juncture that the plaintiff filed an

opposition to the Motion, the only part of the Motion still

outstanding concerned the subpoena to the defendant’s accountant,

Stephen Bradford.     I had already denied the Motion with respect

to the defendant’s mortgage broker, Jacques Ellong.              It is not

clear whether the plaintiff’s attorneys had worked on the

opposition to the Motion prior to my denying the Motion as to

Ellong.   However, with respect to the part of the Motion dealing

with Ellong, as in the case of Bradford, discussed below, the

defendant has failed to demonstrate that the Motion was

substantially justified or that any circumstances would make an

award of expenses unjust.

      In denying the Motion as to Bradford, I ruled (as I had with

respect to Ellong) that no privilege exists protecting against

Bradford’s production of the subpoenaed documents and the

documents are relevant to the issues in this proceeding.                The

Motion thus was denied in its entirety.           I ordered the defendant,

Everald Fitzgerald Thompson, and his counsel, Tony Graham, to

file a writing showing cause, if any they have, why the court

ought not enter an order against them, as requested by the

plaintiff, awarding the plaintiff the expenses incurred in

opposing the Motion.

      The defendant’s response to the order to show cause asserts

that:


                                       2
Case 19-10017-SMT   Doc 79   Filed 06/22/20 Entered 06/22/20 14:00:52   Desc Main
                             Document Page 3 of 4


      he was attempting to protect disclosure of confidential
      correspondence because he had a personal interest in
      protecting the confidentiality of the subpoenaed
      materials and putative testimony based on such materials.
      See: Washington v. Thurgood Marshall Acad, 230 F.R.D. 18,
      21 (D.D.C. 2005) (party may move to quash third party
      subpoena if there is a viable claim of privilege,
      proprietary interest, or personal interest in the
      subpoenaed matter).

However, the passage in the cited decision addressed the issue of

standing and the decision does not show that there was an

arguable basis for barring production of subpoenaed materials by

either Ellong or Bradford.        Even if the defendant had standing to

seek a protective order, he had no right to seek a protective

order when there was no valid ground (such as a privilege) that

would warrant granting a protective order.            There was no

recognized basis for barring the production of documents based on

an expectation of privacy in the defendant’s correspondence with

Bradford.

      The plaintiff is entitled to an award of expenses pursuant

to Fed. R. Civ. P. 26(c)(3) and 37(a)(5) because the defendant

has failed to demonstrate that the Motion was substantially

justified or that any circumstances would make an award of

expenses unjust.     The plaintiff has filed statements of her

attorneys setting forth the attorney’s fees incurred.1              However,


      1
        The statements were filed as “declarations” executed,
puzzlingly, under the laws of the District of Columbia, and not
in the manner set forth for executing an unsworn declaration
under 28 U.S.C. § 1746. However, if the defendant does not
contest the time spent, this is not a concern.

                                       3
Case 19-10017-SMT                                                                                    Doc 79            Filed 06/22/20 Entered 06/22/20 14:00:52   Desc Main
                                                                                                                       Document Page 4 of 4


the defendant has not had an opportunity to respond to those

statements.                                                                   The parties are already set to appear for a hearing

on another issue on June 23, 2020, at 10:00 a.m.

                              It is thus

                              ORDERED that the plaintiff shall recover an award of

expenses pursuant to Fed. R. Civ. P. 26(c)(3) and 37(a)(5), and

the court will hold a hearing on June 23, 2020, at 10:00 a.m. to

address fixing the amount to be awarded.

                                                                                                                                           [Signed and dated above.]

Copies to: All counsel of record.




R:\Common\TeelSM\Judge Temp Docs\McNally v. Thompson - Grant Sanctions for Filing Motion for Protective Order_v1.wpd
                                                                                                                                 4
